Citation Nr: 0617595	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  During service in Vietnam, he was awarded 
the Purple Heart as well as the Combat Infantryman Badge.  He 
died in March 2000.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran's medical history is significant for a cerebral 
vascular accident (CVA) with left hemiplegia in April 1998 
and a seizure disorder in October 1999.  In addition, he had 
received treatment for post-traumatic stress disorder (PTSD).  

The record reflects that the veteran was admitted to a VA 
medical facility on February 28, 2000, for treatment of 
symptoms related to his PTSD.  On March 1, 2000, he had what 
appeared to be a seizure and was transported to Morristown 
Memorial Hospital as a regular discharge.  On March 9, 2000, 
the veteran was transferred from Morristown Memorial Hospital 
to the East Orange VA Medical Center (VAMC).  Subsequent MRI 
revealed a large chronic right middle cerebral artery stroke, 
acute or subacute left medial thalamic infarct, and a torn-
walled cyst.  He was treated for aspiration pneumonia and 
developed colitis.  He died while hospitalized at the East 
Orange VAMC.  His death certificate lists the immediate cause 
of death as cerebral infarction of 26 days' duration due to 
or as a consequence of sepsis/pneumonia.  Other significant 
conditions contributing to death, but not related to the 
underlying cause of death, were seizures, hypertension, and 
lipid disease.  

While records of the veteran's VA hospitalization are 
currently associated with the claims folder, treatment 
records from Morristown Memorial Hospital are not of record.  
As these records are potentially relevant, efforts should be 
made to obtain them.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the appellant should be 
requested to provide authorization for 
the originating agency to obtain all 
pertinent inpatient treatment records 
from Morristown Memorial Hospital for the 
veteran's period of hospitalization from 
March 1 to March 9, 2000.  

2.  Then, the originating agency should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and her representative and 
request them to provide the outstanding 
evidence.

3.  The originating agency should also 
undertake any other development it 
determines to be warranted.

4.  Then, the originating agency should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative should be 
provided a supplemental statement of the 
case and the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

